BRETT, Presiding Judge,
specially concurring:
I specially concur in this decision for the reason it is a reverse certification and the standards of review are different to those of regular certifications of juveniles under sixteen years of age, not charged under 10 O.S.1981, § 1104.2. For that reason T. C. v. State, 740 P.2d 739 (Okl.Cr.1987), is inappo-site to the facts of this case. The juvenile in T.C. was a boy thirteen years of age. The standards of review preclude the com*241parison of the juvenile rehabilitation facilities as a premises concerning whether or not the juvenile should be retained in the juvenile system. In reverse certification, the fourth consideration provided in Section 1104.2, is “The prospects for adequate protection of the public if the accused person is processed through the juvenile system.” Consequently, I am compelled to find that the Judge did not abuse his discretion.